Order entered November 19, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00130-CV

                   KELLEY|WITHERSPOON, LLP, ET AL., Appellants

                                               V.

              ARMSTRONG INTERNATIONAL SERVICES, INC., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-01907-E

                                           ORDER
       We GRANT appellee’s November 13, 2014 unopposed motion to file its cross-

appellant’s reply brief. The cross-appellant’s reply brief shall be filed by November 21, 2014.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE